                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION


DERRICK MITCHELL, JR., #2036740                     §
                                                    §
VS.                                                 §           CIVIL ACTION NO. 4:18cv69
                                                    §
DIRECTOR, TDCJ-CID                                  §

                   MEMORANDUM ADOPTING REPORT AND RECOMMENDATION

          The above-styled and numbered civil action was heretofore referred to United States Magistrate

Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been presented

for consideration, and no objections thereto having been timely filed, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and adopts same as the

findings and conclusions of the court. It is therefore

          ORDERED that Petitioner’s motion for summary judgment (Dkt. #24) is DENIED. It is

further

          ORDERED that Petitioner’s motion for a ruling on his motion for summary judgment (Dkt.

#25) is GRANTED.

               .    SIGNED this the 27th day of May, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
